[Cite as State v. Watts, 2017-Ohio-532.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 104269




                                       STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                DWAYNE A. WATTS, II
                                                    DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-15-596694-A

        BEFORE: Keough, A.J., E.A. Gallagher, J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: February 16, 2017
ATTORNEY FOR APPELLANT

Jeffrey Froude
P.O. Box 771112
Lakewood, Ohio 44107


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
By: Hannah Smith
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, A.J.:

       {¶1} Defendant-appellant, Dwayne A. Watts, II (“Watts”), appeals his sentence.

For the reasons that follow, we affirm.

       {¶2} In June 2015, Watts was named in a single count indictment charging him

with felonious assault, in violation of R.C. 2903.11(A)(1), a second-degree felony. The

indictment also contained notice of prior conviction and a repeat violent offender

specification (“RVO”) pursuant to R.C. 2941.149(A). The charges arose after Watts

attacked his then-girlfriend, causing her to go into a coma. As a result of the attack, the

victim suffered nasal and mandible fractures, severe brain trauma, and respiratory failure.

       {¶3} In October 2015, Watts pleaded guilty to the indictment as charged. The

trial court sentenced him to ten years in prison — eight years on the base charge of

felonious assault and an additional two years on the repeat violent offender specification.

Watts now appeals his sentence.

       {¶4} When reviewing Watts’s felony sentence, this court may increase, reduce,

modify a sentence, or vacate and remand for resentencing if we clearly and convincingly

find that the record does not support the sentencing court’s statutory findings under R.C.

2929.14(B)(2), or the sentence is contrary to law. R.C. 2953.08(G)(2). A sentence is

contrary to law if (1) the sentence falls outside the statutory range for the particular

degree of offense, or (2) the trial court failed to consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors in R.C. 2929.12.
State v. Hinton, 8th Dist. Cuyahoga No. 102710, 2015-Ohio-4907, ¶ 10, citing State v.

Smith, 8th Dist. Cuyahoga No. 100206, 2014-Ohio-1520, ¶ 13.

       {¶5} In his sole assignment of error, Watts contends that his sentence is contrary to

law because the trial court erred in enhancing his sentence under the RVO specification

without making the requisite findings. Specifically, he contends that the record does not

establish the criteria set forth in R.C. 2929.14(B)(2)(a) or (b). We disagree.

       {¶6} Under certain circumstances, RVO sentencing is mandatory. R.C.

2929.14(B)(2) provides, in relevant part:

       (b) The court shall impose on an offender the longest prison term authorized

       or required for the offense and shall impose on the offender an additional

       definite prison term of one, two, three, four, five, six, seven, eight, nine, or

       ten years if all of the following criteria are met:

              (i) The offender is convicted of * * * a specification of the
              type described in section 2941.149 of the Revised Code that
              the offender is a repeat violent offender.

              (ii) The offender within the preceding twenty years has been
              convicted of or pleaded guilty to three or more offenses
              described in division (CC)(1) of section 2929.01 of the
              Revised Code, including all offenses described in that
              division of which the offender is convicted or to which the
              offender pleads guilty in the current prosecution and all
              offenses described in that division of which the offender
              previously has been convicted or to which the offender
              previously pleaded guilty, whether prosecuted together or
              separately.
             (iii) The offense * * * of which the offender currently is

             convicted * * * is * * * any felony of the first degree that is an

             offense of violence and the court does not impose a sentence

             of life imprisonment without parole, or any felony of the

             second degree that is an offense of violence and the trier of

             fact finds that the offense involved an attempt to cause or a

             threat to cause serious physical harm to a person or resulted in

             serious physical harm to a person.

      (c) For purposes of division (B)(2)(b) of this section, two or more offenses

      committed at the same time or as part of the same act or event shall be

      considered one offense, and that one offense shall be the offense with the

      greatest penalty.

      {¶7} In addition, R.C. 2929.14(B)(2)(e) provides that “[w]hen imposing a sentence

pursuant to division (B)(2)(a) or (b) of this section, the court shall state its findings

explaining the imposed sentence.”

      {¶8} In this case, the trial court was apprised of Watts’s criminal history by the

prosecutor and the presentence investigation report prepared for sentencing. Although

the court considers the present offense for the purposes of R.C. 2929.14(B)(2)(b)(ii), the

record demonstrates that Watts has been previously convicted of only one offense that

would satisfy the “three in twenty” requirement under R.C. 2929.14(B)(2)(b)(ii) — a

2008 aggravated robbery conviction. All of Watts’s other prior criminal convictions do
not consist of offenses that would satisfy the offenses described in R.C. 2929.01(CC),

which could be counted toward the “three in twenty” threshold. Accordingly, Watts is

not subject to a mandatory RVO sentence.

      {¶9} Nevertheless, Watt could qualify for discretionary RVO sentencing pursuant

to R.C. 2929.12(B)(2)(a). That section provides, in pertinent part:

      (a) If division (B)(2)(b) of this section does not apply, the court may impose
      on an offender, in addition to the longest prison term authorized or required
      for the offense, an additional definite prison term of one, two, three, four,
      five, six, seven, eight, nine, or ten years if all the following criteria are met:

             (i) The offender is convicted of * * * a specification of the
             type described in section 2941.149 of the Revised Code that
             the offender is a repeat violent offender.

             (ii) The offense of which the offender currently is convicted *
             * * is * * * any felony of the first degree that is an offense of
             violence and the court does not impose a sentence of life
             imprisonment without parole, or any felony of the second
             degree that is an offense of violence and the trier of fact finds
             that the offense involved an attempt to cause or a threat to
             cause serious physical harm to a person or resulted in serious
             physical harm to a person.

             (iii) The court imposes the longest prison term for the offense
             that is not life imprisonment without parole.

             (iv) The court finds that the prison terms imposed pursuant to
             division (B)(2)(a)(iii) of this section * * * are inadequate to
             punish the offender and protect the public from future crime,
             because the applicable factors under section 2929.12 of the
             Revised Code indicating a greater likelihood of recidivism
             outweigh the applicable factors under that section indicating a
             lesser likelihood of recidivism.

             (v) The court finds that the prison terms imposed pursuant to
             division (B)(2)(a)(iii) of this section * * * are demeaning to
             the seriousness of the offense, because one or more of the
              factors under section 2929.12 of the Revised Code indicating
              that the offender’s conduct is more serious than conduct
              normally constituting the offense are present, and they
              outweigh the applicable factors under that section indicating
              that the offender’s conduct is less serious than conduct
              normally constituting the offense.

       {¶10} In this case, Watts was convicted of felonious assault, a second-degree

felony that is an offense of violence, and its accompanying repeat violent offender

specification. The trial court sentenced Watts to the maximum term of imprisonment on

the felonious assault charge. In satisfying the “recidivism and seriousness findings”

under section R.C. 2929.14(B)(2)(a)(iv) and (v), the trial court stated,

               The Court, again, in noting especially the seriousness and recidivism
       factors that there is a prior history of criminal convictions in this case, there
       are multiple convictions, and many are offenses of violence, burglary. The
       defendant has been convicted previously of burglary as well as aggravated
       robbery and aggravated assault. He’s also violated a protection order, prior
       domestic violence case and a gross sexual imposition case, has resisted
       arrest, and has been arrested, convicted two times of stalking violations as
       well.    The record, then, does support the repeat violent offender
       specification that has been stated in the indictment.

               I will note that certainly of interest and importance in terms of
       sentencing is the impact on the victim here. I have looked at the photos,
       State’s Exhibits 3, 4 and 7, and those should be made part of the record for
       this hearing. Those do indicate serious injury. I know at the time of plea
       the state was reserving the right to charge the defendant with murder in case
       the victim did die and I’m glad to see that [the victim] is present in court
       and is apparently stable.

              I can’t say she’s all better because she herself has acknowledged that
       things are not all better and things are probably not going to be the same as
       they were ever again based on these injuries. One life has been changed
       forever with this and whatever brought her to that place was simply being in
       the wrong place at the wrong time with the wrong person.
              What I have to deal with now is you, Mr. Watts; you know, why you
       were the wrong person on that day, why you’ve been the wrong person in
       your past, and how much longer are you going to remain the wrong person
       going forward because that certainly does play into the Court’s role here in
       determining the length of sentence.

              Certainly the Court acknowledges that a prison sentence is necessary
       in order to protect the public and not demean the serious of the offense.
       The fact is how long. Based on the injuries here and certainly your past
       history and the fact that there does seem to be a problem with impulse
       control over the past, you know, and that’s continued here, and the
       seriousness of these injuries certainly does compel the Court to find that the
       maximum sentence is appropriate in this case.

               The Court is going to impose a prison sentence of eight years on the

       charge of felonious assault and I do believe that the impact on the victim is

       serious enough to justify the Court adding additional time under the repeat

       violent offender specification of two years on to that sentence which would

       then run consecutive to that time, so that would be a total of ten years on

       this charge.

(Tr. 45-48.)

       {¶11} The trial court’s findings are sufficient to support the recidivism and

seriousness factors required under R.C. 2929.14(B)(2)(a)(iv) and (v), respectively.

Similar to the conclusion that “talismanic” words are not required when imposing

consecutive sentences under R.C. 2929.14(C)(4), there are no magic words that must be

recited by the trial court when making the RVO findings under R.C. 2929.14(B)(2)(a).

As long as the reviewing court can discern from the record that the trial court engaged in

the correct analysis and can determine that the record contains evidence to support the
findings, the sentence on the RVO specification should be upheld. See, e.g., State v.

Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 29 (reviewing

consecutive sentence findings).

       {¶12} Upon review of the record, this court concludes that the trial court

considered the appropriate recidivism and seriousness factors, made the required findings,

gave the necessary reasons for its findings, and properly applied the statutory guidelines

before sentencing Watts on the repeat violent offender specification. Accordingly, we

clearly and convincingly find that the record supports the sentence, and that the sentence

is not contrary to law.

       {¶13} Watts’s assignment of error is overruled.

       {¶14} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, ADMINISTRATIVE JUDGE

EILEEN A. GALLAGHER, J., and
SEAN C. GALLAGHER, J., CONCUR